                   Case 7:20-cv-01591-KMK Document 34 Filed 09/08/20 Page 1 of 1
                     Case 7:20-cv-01591-KMK Document 33 Filed 09/08/20 Page 1 of 1

                                          SIVIN, MILLER & ROCHE 1L~i>                                     Cf,~n            p\.
                                                                Attorneys at Law
                                                                                   ,       •
                                                                                               1   !~-·   t i "'
                                                                                                          '-   I
                                                                 20 Vesey Street
                                                                   Suite 1400
                                                            New York, New York 10007

 Glemi.D. Miller                                                                                                   Phone: (.212) 349-0300
 Edward Sivm•                                                                                                      Fu:    (212) '406-9462
 DavidJlocbe



*also member of NJ Bar
                                                              September 8, 2020

           ViaECF
           Hon. Kenneth M. Karas
           Southern District of the State of New York
           United States District Court
           300 Quarropas Street, Chambers 533
           White Plains, NY 10601-4150

                                                              Re: Chad Stanbro v. Palou et al.,
                                                              Civil Case No. 7:20-cv-01591 (KMK)


           Your Honor:

           The undersigned represents plaintiff in the above matter. I write with consent of the answering
           defendants' counsel, who joins in this request for the status conference currently scheduled for
           September 18, 2020, to be adjourned to October 21, 2020, or a time thereafter amendable to the
           Court. We request this adjournment to provide additional time for defendant Deal to interpose an
           answer, and potential consolidation of the above-mentioned case with the related action filed
           under Civil Case No. 7:19-cv-10857. Parties have made no previous requests seeking an
           adjournment of this conference.

           Thank you for your attention to this matter.

       ~afr/1--Pr1..                 Tl~        ~1-                        Very truly yours,

  w1    II     ho /cl 4              ~        - dr-                        s/ Andrew C. Weiss

      /o/()/ / Jv?o al:,                      /o: 3o          /Jlh
                                                                           Andrew C. Weiss Bar Number: 5560537
                                                                           Attorney for Plaintiff
                                                                           Sivin, Miller & Roche, LLP
                              .,I\   I     /
                   SO O~D~D          i 1'.<_ ~-.
                                              i1,r                         20 Vesey Street, Ste. 1400
                            . f--·-P✓ ,L-.:.--~~                           New York, NY 10007
                            .,,

                         re<Nimi         fi
                                          ; ~ ~ ~DJ.
                                                     '· I
                                                                           Telephone: (212) 349-0300
                                                                           Fax: (212) 406-9462
                                                                           Email: aweiss@sivinandmiller.com
           Cc: Defense counsel (via ECF)
